UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6789



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CHARLES BENNIE HUNT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-88-177-C-P, CA-92-70-3-P)


Submitted:   August 28, 1997          Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Bennie Hunt, Appellant Pro Se.     Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his Fed. R. Civ. P. 60(b) motion to reconsider a prior order,

entered in 1993, denying relief on his motion filed under 28 U.S.C.

§ 2255 (1994) (current version at 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997)). We have reviewed the record and the district court's
opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Hunt, Nos. CR-88-177-C-P;
CA-92-70-3-P (W.D.N.C. Apr. 29, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2